Citation Nr: 1540493	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis. 

2.  Entitlement to service connection for a left ring and little finger disability.

3.  Entitlement to service connection for a right toe disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In March 2009, the Veteran testified at a hearing before a Decision Review Officer at the VA RO in Albuquerque, New Mexico.  The recording tape for the hearing was damaged and the Veteran was scheduled for another hearing in May 2009 before a Decision Review Officer at that RO, but he failed to report for the hearing.  Therefore, no further development with regard to a hearing is necessary. 

In January 2013 the Board remanded the case to the RO for further development.

The issues of entitlement to service connection for a left ring and little finger disability, and for a right toe disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had rheumatoid arthritis during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in August 2007 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination for his claimed rheumatoid arthritis disability in March 2013.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is consistent with and based upon consideration of the Veteran's prior medical history, describes the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and the examination report contains reasoned explanations.  Thus, VA's duty to assist has been met.

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period, and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Some diseases are presumed by law and regulation to be service connected when manifested to a compensable degree in a Veteran who was exposed to herbicides. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).  The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides as there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307 (2015).
 
Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Without proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters which can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377. 

In making all determinations, the Board must fully consider the lay assertions of record. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Evidence

Service treatment records show complaints and treatment for musculoskeletal injuries including of the right knee, left index finger, left and right ankles, temporomandibular joint, tibia, left wrist, and back.  Otherwise, service treatment records give no indication of any problems referable to rheumatoid arthritis.

VA medical records of treatment dated in 1988 and 1989 show musculoskeletal complaints and treatment regarding joints including wrists, elbows, knees and index finger of the left hand.  The associated reports contain diagnoses including traumatic arthritis and osteoarthritis.  There are no diagnoses of a non-degenerative arthritis such as rheumatoid arthritis.

The report of a February 1990 VA examination regarding complaints involving the right knee, right and left ankle, and left index finger shows that after examination including X-rays, the report diagnoses include degenerative joint disease or post traumatic arthritis of respective joints.

The reports of August 1994 VA examinations of the feet, hands, and other joints, do not contain a diagnosis of rheumatoid arthritis or of any other non-degenerative arthritis.

The report of a March 1997 VA X-ray examination of both hands shows no pathology of the left hand other than of the left index finger, and shows no finding of any non-degenerative arthritis.  

The reports of March 1997 and November 2006 VA examinations of the right knee and both ankles do not contain a diagnosis of rheumatoid arthritis or any other non-degenerative arthritis.  

The report of a January 2007 VA examination for hands, including X-ray examination, shows no complaints of findings of any pathology of the left hand other than of the left index finger, and no finding of any rheumatoid arthritis or other non-degenerative arthritis.  

Private medical records include the February and March 2007 reports of laboratory test findings for an arthritis profile, including for rheumatoid factor, which were all negative or within normal limits.

The report of a March 2009 VA examination for joints shows that the Veteran reported complaints of right knee injury.  The examiner recorded findings that there were no constitutional symptoms or signs of inflammatory arthritis.  

The report of a March 2013 VA examination shows that the examiner reviewed the claims file records and examined the Veteran.  With respect to the claimed rheumatoid arthritis, the examination report noted that the Veteran did not require continuous use of medication, had not lost weight, and did not have anemia.  The Veteran reported having pain of both hands/fingers and both feet/toes.  The examiner recorded that the Veteran did not have any limitation of joint movement attributable to the claimed rheumatoid arthritis condition.  

Laboratory test findings for rheumatoid arthritis including rheumatoid factor were negative or within normal limits.

After examination of the Veteran and review of the claims file records for non-degenerative arthritis, the report contains conclusions that the Veteran had not been diagnosed in the past with, nor did he presently have, rheumatoid arthritis or any other inflammatory, autoimmune, crystalline, or infectious arthritis.  The examiner commented that there were no current serological or radiographic signs of rheumatoid or other inflammatory arthritis present.  On that basis, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury, event, or illness.  The examiner opined that it is more likely than not that the claimed arthralgias  are due to chronic degenerative changes associated with aging; and the examiner was unable to comment further without resorting to mere speculation based on the available medical documentation.

IV. Analysis

Service connection is in effect for traumatic or degenerative arthritis of several joints.  The Veteran's current claim on appeal is for service connection specifically for another form of arthritis, rheumatoid arthritis, which is a chronic systemic disease primarily of the joints, usually polyarticular, marked by inflammatory changes in the synovial membranes and articular structures and by muscle atrophy and rarefaction of the bones.  See Dorland's Illustrated Medical Dictionary 157 (32nd ed. 2012).  

The evidence does not show a diagnosis of rheumatoid arthritis (or any other non-degenerative arthritis) during the appeal period.  Thus, the evidence does not show the existence of current rheumatoid arthritis.  In the absence of proof of such disability, there can be no valid claim for service connection for the claimed disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
  
Although the Veteran is competent to attest as to symptoms he has observed, he is not competent to diagnose rheumatoid arthritis, which is based on medical findings including diagnostic testing.  

As there is no current disability established by the evidence for rheumatoid arthritis, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between a present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The preponderance of the evidence is against the claim of service connection for rheumatoid arthritis; there is no doubt to be resolved; and service connection is not warranted for rheumatoid arthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for rheumatoid arthritis is denied.


REMAND

The Veteran claims service connection for a finger disability of the left hand, specifically involving the ring finger or little finger (fourth and fifth digits), and for a toe disability of the right foot, specifically of the great toe, both claimed as related to service or service-connected disability.  

Service connection has been granted for: a right knee condition; traumatic arthritis, right knee; traumatic arthritis, left ankle; traumatic arthritis, right ankle; and osteochondritis-dessicans left index finger.

A VA examination in March 2013 shows that the Veteran reported he had a persistent flexion contracture disorder of his left small finger proximal interphalangeal joint.  He complained of having persistent intermittent pain of the left hand small joints and right great toe metatarsophalangeal joint.

The March 2013 VA examination report shows that the examiner found that the Veteran had persistent flexion contracture disorder of his left small finger proximal interphalangeal joint.  Significant left hand/fingers diagnostic test findings included: (1) X-rays showed no acute fracture or dislocation; (2) bones are osteopenic; (3) no gross soft tissue abnormality is seen. 

The report includes a finding that the Veteran had several foot disorders, which included hallux valgus of the right foot.  Significant right foot/toes diagnostic test findings included: (1) diffuse osteopenia; (2) no acute displaced fracture or dislocation is seen.  The bones are diffusely osteopenic.  Bipartite sesamoids are noted.  No displaced fracture or dislocation is identified.  Slight increased density seen along the soft tissues posterior to the calcaneus, may be on the skin surface, correlate clinically.  Question soft tissue edema along the plantar surface of the foot.

The March 2013 VA examiner opined that the claimed left ring or little finger disorder condition, and the claimed condition of a toe of the right foot, are both less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury or injury, event, or illness.  

As rationale, the examiner commented that it is more likely than not that the current hand disability and foot condition are related to chronic disuse related to his non-service-connected psychiatric condition.  The examiner stated that she was unable to comment further without resort to mere speculation.

The examiner's rationale is unclear and not adequate for rating purposes.  The examiner essentially diagnosed that the Veteran had a flexion contracture disorder of the left small finger proximal interphalangeal joint, and osteopenia of the bones of the left hand; and diagnosed hallux valgus and diffuse osteopenia of the right foot/toes.  It is unclear from the rationale given how chronic disuse would be involved in the etiology these chronic conditions.  The examiner indicated that she could give no further comment without resorting to speculation.

Moreover, the examiner did not discuss the theory of secondary aggravation.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board because a VA examiner did not specifically opine as to whether a claimed disability was aggravated by a service-connected disability in a secondary service connection claim, and solely addressed causation. 

The Board finds that an additional examination is necessary to obtain an opinion as to the likelihood that there is a direct or secondary nexus between any diagnosed disability of the ring or little finger of the left hand, or of the great toe of the right foot, and one or more of his service-connected disabilities, to include by way of aggravation of such disability by a service-connected disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals, such as friends and family members, who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of his left ring and little finger and right great toe.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Thereafter, afford the Veteran an appropriate VA examination, by a physician specialist if feasible, to determine the nature and etiology of any musculoskeletal disability of the left ring or little finger, and right great toe (to include contracture disorder of the left small finger proximal interphalangeal joint; hallux valgus of the right foot; or osteopenia); and an opinion as to whether any such diagnosis is secondary to service-connected disabilities (of a right knee condition; traumatic arthritis, right knee; traumatic arthritis, left ankle; traumatic arthritis, right ankle; or osteochondritis-dessicans left index finger), or associated medication or other treatment for the service-connected disabilities.  

The entire claims file, to include all electronic files, must be reviewed by the examiner. 

For any left ring or little finger disability or any right great toe disability found upon examination, the examiner should address the following: 

a) Is it at least as likely as not that any left ring or little finger disability or any right great toe disability had its onset during, or is etiologically related to, service, to include presumed exposure to herbicide agents including Agent Orange while serving in Vietnam? 
 
b) Is it at least as likely as not that any left ring or little finger disability or any right great toe disability was caused by a service-connected disability or disabilities or associated medication or other treatment for the service-connected disabilities? 
  
c) Is it at least as likely as not that any left ring or little finger disability or any right great toe disability was aggravated by a service-connected disability or disabilities (increased in severity beyond the natural progress of the condition), or associated medication or other treatment for the service-connected disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability or disabilities.

d) Is it at least as likely as not that any left ring or little finger disability is part of the same disease process as the osteochondritis-dessicans of the left index finger?

In providing the requested opinions, the examiner must take into account the fact that the Veteran as a lay person is both competent and credible to report on problems with his ring or little finger or right great toe both in-service and since that time.

In providing the requested opinions, the examiner is advised that a lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim. 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The addendum must include a complete rationale for all opinions expressed including, if warranted, any opinion that the requested opinion cannot be provided without resorting to speculation. 

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


